DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to applicant's communication of September 30, 2021. The rejections are stated below. Claims 1-7 and 9-20 are pending and have been examined.

Response to Amendment/Arguments
2. 	Applicant's arguments concerning 35 U.S.C. 101 have been considered but are not persuasive. With respect to using a machine learning algorithm to determine a list of recipient account identifiers the algorithm merely provides the environment in which abstract idea is being used therefore does not a technical improvement and therefore the claim is non statutory.  Computer implementation does not result in any computer functionality or technical/technology improvement.  Applicant's arguments concerning 35 U.S.C. 103 require further search and consideration. 

Claim Interpretation
3.	In the interest of compact prosecution, Applicant should be aware that there is claim language that does not serve to differentiate the claims from the prior art and/or or provide an additional element that can be a consideration for eligibility1. See MPEP 2103(c).  



Intended Use
4.	Intended use language is generally not given patentable weight. See MPEP 2114(II) ("A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”); see also MPEP 2103(C). Examples of claim limitations that are often found to precede intended use include “adapted to,” “capable of,” “sufficient to,” “whereby,” and “for.” 
	Claim 1 recites “wherein the machine learning algorithm is configured to iteratively update its algorithm each time users make financial transaction to increase its recommendation accuracy”. The limitation of “to increase its recommendation accuracy” is intended use and not given patentable weight. 




Claim Rejections - 35 USC § 101

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	 Claims 1-7 and 9-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of determining a mode of financial transaction to utilize for a financial transaction
6.	Claim 1 is directed to the abstract idea of determining a mode of financial transaction to utilize for a financial transaction without significantly more” which is grouped under “organizing human activity… fundamental economic practice” [mitigating risk).] in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites a system for automatically recommending recipients for a   financial transaction based on account identifiers associated with participants of the financial transaction, the system comprising:
	one or more processors; and 

memory storing instructions which when executed by the one or more processors cause the one or more processors to; 
receive from a user device a financial transfer initiation request for a financial transfer, wherein the financial transaction comprises the financial transfer;

:

cause to be presented at the user device, a financial transfer interface in response to receiving from the user device the financial transfer initiation request for the financial transfer,  
receive, from the user device, a first selection of a sender account corresponding to a sender participant from a list of sender accounts displayed on the financial transfer interface;

determine a list of recipient account identifiers by applying a machine learning algorithm to one or more sender account parameters associated with the sender participant of the financial transfer in combination with one or more recipient account parameters associated with each of a plurality of recipient account identifiers, wherein the machine learning algorithm is configured to iteratively update its algorithm each time users make financial transactions to increase its recommendation accuracy;
cause, the user device, to generate for display on the financial transfer interface, the list of recipient account identifiers;

receive, from the user device, a second selection of a recipient account identifier select4ed from the list of recipient account identifiers;

determine a plurality of modes of financial transaction to perform the financial transfer based on the recipient account identifier, wherein at least one of the plurality of modes of financial transaction includes one or more transfer parameters;

generate for display on the financial transfer interface the plurality of modes of financial transaction determined based on one or more transaction rules associated with the one or more transfer parameters;

receive, from the user device, a third selection of a mode of financial transaction from the plurality of modes of financial transaction;

receive a transfer amount for the financial transfer via the financial transfer interface; and
upon receiving a transfer confirmation request from the user device, transfer the transfer amount from the sender account corresponding to the sender participant to a recipient account associated with the recipient account identifier by utilizing the selected mode of financial transaction. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
7.	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as one or more memory devices, one or more processors, user device, financial transfer interface, and machine learning algorithm merely uses a computer as a tool to perform an abstract idea. The use of “receiving, applying, generating, recommending, ranking, receiving, determining, and displaying” by the computer does no more than generally link the abstract idea to a particular field of use and the use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
8.	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of one or more memory devices, one or more processors, user device, financial transfer interface, and machine learning algorithm do not amount to significantly more than the abstract idea. As discussed above, taking the claim elements separately, the use of “of “receiving, applying, generating, recommending, ranking, receiving, determining, and displaying” by the computer” does no more than generally link the abstract idea to a particular field of use and the use of processors and memory does no more than use the processors/computer as a tool to implement the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recites the concept of surveying users using a computer system. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I) (A) (f) & (h)). Therefore, the claim is not patent eligible.  Similar arguments can be extended to other independent claim 15 and hence the claim 15 are rejected on similar grounds as claim 1.
The limitations of claims 4, 8, and 22-37 further defines the abstract idea. 
Similar arguments can be extended to other independent claims 13 and 21 so hence claims 13 and 21 are rejected on similar grounds as claim 1.

The limitations of claim 2 and 7 are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 
The limitations of claim 3-6 further define the abstract idea. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim Rejections - 35 USC § 112
9.	Claims 1-7 and 9-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Lack of Algorithm
10.	Claim 1 recites “cause to be presented at the user  device” However, the specification does not provide details on what the limitation, comprises. In other words, the algorithms or steps/procedures taken to perform the function must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed. Dependent claims 2-7 do not remedy the deficiency of claim 1 and stand rejected on the same grounds. (MPEP 2181 IV: MPEP 2161 01 I).

11.	Claim 1 recites “cause, the user device, to generate for display” However, the specification does not provide details on what the limitation, comprises. In other words, the algorithms or steps/procedures taken to perform the function must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed. Dependent claims 2-7, 10-15, and 17-20 do not remedy the deficiency of the independent claims and stand rejected on the same grounds. (MPEP 2181 IV: MPEP 2161 01 I).

12.	Claim 1 recites “generate for display on the financial transfer interface” However, the specification does not provide details on what the limitation, comprises. In other words, the algorithms or steps/procedures taken to perform the function must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed. (MPEP 2181 IV: MPEP 2161 01 I).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

13.	Claims 1-7 and 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 




Means-Plus-Function
14.	Claim 1 recites:
“wherein the machine learning algorithm is configured to…”.
15.	The claim limitations above do not use the word “means” but are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use generic placeholders, “instructions… computer readable data storage device configured to implement…”, “borrower module”, “lender module”, “risk assessment module”, “loan module”, “performance module including instructions to utilize… the loan module utilizing…  ”, that are coupled with functional language, “acts”, without reciting sufficient structures to perform the recited functions and the generic placeholders are not preceded by structural modifiers. These claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)       Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.  Dependent claims 4, 8, and 22-30 do not remedy the deficiency of claim 1 and stand rejected on the same grounds.  

Claim Rejections - 35 USC § 103
16.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.




17.	Claims 1-7 and 9-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rackley III et al. [US Pub No. 2008/0100193 A1] in view of Edwards [US Pub No. 2010/0057548 A1].

18.	Regarding claims 1, 9, and 16, Rackley discloses a system for automatically recommending recipients for a financial based on account identifiers associated with participants of the financial transaction, the system comprising:
	one or more processors; and 
memory storing instructions which when executed by the one or more processors cause the one or more processors to:
receive from a user device a financial transfer initiation request for a financial transfer, wherein the financial transaction comprises the financial transfer (0023);
cause to be presented at the user device, a financial transfer interface in response to receiving from the user device a financial transfer initiation request for the financial transfer,  (0023, figure 26 parts 2606-02608, 0406);
receive, from the user device, a first selection of a sender account corresponding to a sender participant from a list of sender accounts displayed on the financial transfer interface transfer (0023, figure 26 parts 2606-02608, 0406);


receive, from the user device, a second selection of one recipient account identifier selected from the list of recipient account identifiers (0023, figure 26 parts 2606-02608, 0406);

determine a plurality of modes of financial transaction to perform the financial transfer based on the recipient account identifier, wherein at least one of the plurality of modes of financial transaction includes one or more transfer parameters transfer (0023, figure 26 parts 2606-02608, 0406);

generate for display on the financial transfer interface the plurality of modes of financial transaction determined based on one or more transaction rules associated with the one or more transfer parameters transfer (0023, figure 26 parts 2606-02608, 0406);


receive, from the user device, a third selection of a mode of financial transaction from the plurality of modes of financial transaction (0023, figure 26 parts 2606-02608, 0406);


receive a transfer amount for the financial transfer via the financial transfer interface (0023, figure 26 parts 2606-02608, 0406);


upon receiving a transfer confirmation request from the user device, transfer the transfer amount from the sender account corresponding to the sender participant to a recipient account associated with the recipient account identifier by utilizing the mode of financial transaction transfer (0023, figure 26 parts 2606-02608, 0406).
Rackley does not disclose however Edwards teaches determine a list of recipient account identifiers by applying a machine learning algorithm to one or more sender account parameters associated with the sender participant of the financial transfer in combination with one or more recipient account parameters associated with each of a plurality of recipient account identifiers, wherein the machine learning algorithm is configured to iteratively update its algorithm each time users make financial transactions to increase its recommendation accuracy (Edwards 0022, 0066, 0071-0074).  
Rackley does not disclose however Edwards teaches cause, the user device, to generate for display on the financial transfer interface, the list of recipient account identifiers (Edwards 0022, 0066, 0071-0074).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Rackley to include the teachings of Edwards.  The rationale to combine the teachings would be to using predictive analytics to maximize product offerings to customers.

19.	Regarding claims 2, 10, 17, Rackley in view of Edwards disclose wherein the instructions further cause the one or more processors to: generate the list of sender accounts displayed on the financial transfer interface based on receiving, from the user device, a selection of an icon on the financial transfer interface (Rackley Figure 26 part 2612-2614, 0405).

20.	Regarding claims 3, 11, and 18, Rackley in view of Edwards wherein the instructions further cause the one or more processors to:
determine if the transfer amount exceeds a threshold value (Rackley 0356-0357); and

update the one or more transfer parameters associated with the at least one of the plurality of modes of financial transaction, when determining that the transfer amount exceeds the threshold value (Rackley 0356-0357).

21.	Regarding claim 4, 12, and 19 Rackley in view of Edwards disclose rank and display on the financial transfer interface the plurality of modes of financial transaction based on the one or more transaction rules associated with the updated one or more transfer parameters (Edwards 0022, 0066, 0071-0074).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Rackley to include the teachings of Edwards.  The rationale to combine the teachings would be to manage finances across multiple accounts and across business and personal accounts.


22.	Regarding claims 5, 13, 20, Rackley in view of Edwards disclose system of claim 1, wherein the instructions further cause the one or more processors to:
determine if the selected mode of financial transaction requires mailing a physical check (Rackley 0356-0357);

generating a prompt on the financial transfer interface for the user to provide a mailing address (Rackley 0356-0357); and

receiving the mailing address via the financial transfer interface from the user device (Rackley 0356-0357); and

update the one or more transfer parameters associated with the at least one of the plurality of modes of financial transaction, when the determination regarding the transfer amount indicates that the received transfer amount exceeds the threshold value (Rackley 0356-0357).

23.	Regarding claims 6 and 14 Rackley in view of Edwards disclose wherein the one or more account parameters includes at least one of user financial transaction history, email history, or text messages associated with the sender participant (Edwards 0022, 0066, 0071-0074).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Rackley to include the teachings of Edwards.  The rationale to combine the teachings would be to manage finances across multiple accounts and across business and personal accounts.


24.	Regarding claims 7 and 15, Rackley in view of Edwards disclose wherein the one or more transfer parameters includes at least one of a time period required for a wire transfer for the financial transaction, a time period required for processing a check associated with the financial transaction, a service fee associated with the wire transfer for the financial transaction, or a time period required for a transfer between accounts for the financial transaction receiving the mailing address as an input via the financial transfer interface from the user (Edwards 0022, 0066, 0071-0074).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Rackley to include the teachings of Edwards.  The rationale to combine the teachings would be to manage finances across multiple accounts and across business and personal accounts.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN T POE whose telephone number is (571)272-9789.  The examiner can normally be reached on Monday-Friday 9:00am through 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.T.P/Examiner, Art Unit 3692                                                                                                                                                                                                        /KEVIN T POE/
/ERIC T WONG/Primary Examiner, Art Unit 3692                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 See MPEP 2106.04(d)(2) (“Examiners should keep in mind that in order to qualify as a "treatment" or "prophylaxis" limitation for purposes of this consideration, the claim limitation in question must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition. An example of such a limitation is a step of "administering amazonic acid to a patient" or a step of "administering a course of plasmapheresis to a patient." If the limitation does not actually provide a treatment or prophylaxis, e.g., it is merely an intended use of the claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the "treatment or prophylaxis" consideration. For example, a step of "prescribing a topical steroid to a patient with eczema" is not a positive limitation because it does not require that the steroid actually be used by or on the patient, and a recitation that a claimed product is a "pharmaceutical composition" or that a "feed dispenser is operable to dispense a mineral supplement" are not affirmative limitations because they are merely indicating how the claimed invention might be used.”)